DETAILED ACTION
This Non Final Office Action is in response to Application filed on 05/07/2020.
Claims 1-20 filed on 05/07/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 05/07/2020 are accepted.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 2-13 recites in the preamble “A method according to claim…”. Claims 2-13 are interpreted to be dependent on claim 1, i.e. “A computer-implemented method”.  Examiner recommends replacing the preamble of claims 2-13 with “The computer-implemented method according to claim…”
It is not clear from claims 14-20, whether they are intended to be independent claims. If claims 14-20 are intended to be independent claims, examiner recommends replacing the recitation of the preceding claim with the recitation of the actual limitations of the preceding claim.  
Claim 1 recites “determining, based at least in part on the proof, that the input valid is”, emphasis in italic, should be replaced with “determining, based at least in part on the proof, that the input is valid 
Claim 6 is directly dependent on claim 1 and recites “obtaining a second attestation”, emphasis in italic. While it is clear that a second attestation used in claim 6 is distinguished from the attestation in claim 2, however, since claim 6 is directly dependent on claim 1, it would imply that there is a first attestation, which has not been recited a priori. Examiner recommends renaming the “second attestation”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek and Kfir et. al. (US 20190295182 A1), hereinafter Kfir.
	Regarding claim 1 (Original), Takeuchi discloses a computer-implemented method (Takeuchi discloses a method in the abstract) comprising: 
encrypting a secret value [under a public key associated with a mediator computer system] (Takeuchi discloses encrypting the license key used for executing a software/program as disclosed in [0058] “the license key 111 is in a coded or encrypted form”, where Figure 5 illustrates encrypted/encoded license key is transmitted from selling company 70 to company α as disclosed in [0069]); 
providing the encrypted secret value to a worker computer system, wherein the encrypted secret value is usable by the worker computer system and the mediator computer system to collectively execute a first program (Takeuchi discloses in [0069-0070] and Figure 5 providing the encrypted/encoded license key 82 to company α, where company α incudes plurality of devices, i.e. worker computer and worker computer system and the mediator computer, which receive the license key and all in possession of the license key may execute the software, i.e. first program);
wherein the worker computer system is able to execute the first program using at least the secret value (Takeuchi discloses illustrates in Figure 5 providing license key to device in company α, where the license key is encoded/encrypted as disclosed in [0058-0070] for executing a program).  
Takeuchi disclose the aforementioned limitations, where the encrypted license key is decrypted by devices as disclosed in [0058] for execution of a software, where the decryption by the devices has to have been performed by one of two options, symmetric key or asymmetric key, which utilize the use of public key for encryption of the license key, however, Takeuchi does not explicitly disclose the below limitations.
causing a second program to be made available [on a blockchain data structure] (Gajek illustrates Page 8 line 15-17 “The key idea of our approach is that the potentially corrupt on-board unit, when asked to compute program P on input S, computes the output of the program P(S) along a proof of correctness”, Page 9 line 5-7 “The protocol for attesting the correct computation of some program P is as follow, see Fig. 3:”, P corresponds to second program), 
wherein execution of the second program has an input (Gajek Page 9 line 23-25 “The application unit receives from the sensors the input sequence (Si, Li) and is asked to compute the crucial program P over the input(s) Si. It computes the result y=P(S1, ... , Sn) over the sensor values”); 
determining that [the blockchain data structure] reflects: 
a proof of correct execution of the second program; and an input value, wherein execution of the second program to generate the proof is based at least in part on using the input value as the input to the second program; determining, based at least in part on the proof, that the input valid is (Gajek Page 10 line 1-2, 5-7 “y is computed by evaluating the program P on the values S1, ... , Sn, that is y=P(S1, ... , Sn)… The verifier, given (y, TTy) verifies the proof TTy using the verification key vkp. It rejects y, if the proof verification fails.”, where the input used to execute P to generate y is valid based on the proof and accordingly y is accepted); and 
in response to determining that the input value is valid, providing the secret value to the worker computer system (Gajek Page 10 line 8-11 “Extension to Archiving: The tuple (y, TTy) may be archived - like black-boxes in 10 airplanes to analyze the cause after a crash – or sent out to other parties in the vehicle network.”, where the black box, secret value, is provided to a different party, i.e. worker computer system, given that the verifier verifies the proof based on the validated inputs), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi to incorporate the teaching of Gajek to utilize the above feature, with the motivation of ensuring correct 
Takeuchi in view of Gajek do not disclose the below limitations.
Kfir discloses the public key associated with nodes/mediator computer system (Kfir [0084] “Derivation of shared secrets is made possible by prior announcement of the identities of the writer node and the involved participants on the log. Identities are tied to public keys for which the private key is kept secret by the actor behind the announced identity.”, where the nodes run/execute transactions, as disclosed in [0081]),
Kfir further discloses a block chain structure associated with transactions (Kfir discloses proof of correct execution by rerunning transactions as disclosed in [0081] and utilizing blockchain as disclosed in [0086-0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek to incorporate the teaching of Kfir to utilize the above feature, with the motivation of creating trustless native asset, bitcoin, which could be exchanged with pseudonymous parties across the globe, as recognized by (Kfir [0004]).

Regarding claim 4 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according t claim 1, 
Takeuchi discloses providing the secret value to the worker computer system (Takeuchi discloses in [0069-0070] and Figure 5 providing the encrypted/encoded license key 82 to company α, where company α incudes plurality of devices, i.e. worker computer and worker computer system and the mediator computer, which receive the license key and all in possession of the license key may execute the software, i.e. first program).  
Takeuchi does not disclose the below limitations.
Gajek discloses wherein the input value is a first input value and the method further comprises, in response to determining the first input value is incorrect (Gajek Page 10 line 1-2, 5-7 “y is computed by evaluating the program P on the values S1, ... , Sn, that is y=P(S1, ... , Sn)… The verifier, given (y, TTy) verifies the proof TTy using the verification key vkp. It rejects y, if the proof verification fails.”, where the input used to execute P to generate y is valid based on the proof and accordingly y is accepted): 
calculating a second input value based at least in part on the first input value; providing the second input value to the worker computer system; and in response to determining that the worker computer system executed a third program using the second input value (Gajek Page 9 line 23-25 “The application unit receives from the sensors the input sequence (Si, Li) and is asked to compute the crucial program P over the input(s) Si. It computes the result y=P(S1, ... , Sn) over the sensor values”, Page 3 line 4-5, Page 4 line 23-27 discloses authentication of the received signature Σi to determine validity, “The computing unit computes the program over one or more or all outputs from the at least one provider and provides a cryptographic argument under use of the public evaluation key stating that every input into the at least one provider and/or every data within the at least one provider is authenticated by the provider with a valid signature”), where there are more than one provider providing a plurality of inputs, where when there is one provider providing an input that fails to be validated, i.e. not correct, it is possible that two providers providing two inputs, combined input, based on the first input, succeeds in verifying the proof as illustrated in Figure 3, where the proof verification is performed on a plurality of programs/applications as disclosed in Page 6 line 6, Page 10 line 28, as function of plurality of inputs as described above, Figure 3 illustrates applications P, P1 and P2, one of the plurality of Ps corresponds to a third program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi to incorporate the teaching of Gajek to utilize the above feature, with the motivation of ensuring correct execution of a program in case of potentially corrupted unit, as recognized by (Gajek Page 8 line 15-17).

Regarding claim 6 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according t claim 1, 
Takeuchi does not teach the below limitations.
Gajek discloses further comprising: obtaining a second attestation (Gajek the Σi in figure 3 correspond to the second attestation), the second attestation comprising a set of communications between the worker computer system and a data source (Gajek Figure 3 communication between sensor, i.e. data source and application unit, i.e. worker computer system), the set of communications usable to determine whether the input value is valid (Gajek communication illustrated in Figure usable to determine that the inputs Si used for the program P execution is valid as descried in Page 8 line 15-17), wherein the second attestation is digitally signed by the data source (Gajek Σi in figure 3 is a signed by ski, as disclosed in Abstract and Page 2 line 30-35);
verifying authenticity of the second attestation using at least a public key associated with the data source; and determining whether the input is valid based at least in part on the set of communications (Gajek Page 3 line 4-5, Page 4 line 23-27 discloses authentication of the received signature Σi to determine validity, “The computing unit computes the program over one or more or all outputs from the at least one provider and provides a cryptographic argument under use of the public evaluation key stating that every input into the at least one provider and/or every data within the at least one provider is authenticated by the provider with a valid signature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi to incorporate the teaching of Gajek to utilize the above feature, with the motivation of ensuring correct execution of a program in case of potentially corrupted unit, as recognized by (Gajek Page 8 line 15-17).

Regarding claims 14 and 15, claims 14 and 15 are directed to a system and non-transitory computer-readable storage medium associated with the method claimed 

Regarding claim 18, claim 18 is directed to a system associated with the method claimed in claim 4. Claim 18 is similar in scope to claim 4, and is therefore rejected with the same rationale and motivation as claim 4. 

Claims 2-3, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek and Kfir et. al. (US 20190295182 A1), hereinafter Kfir, Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein and Walker et. al. (US 20170180341 A1), hereinafter Walker.

Regarding claim 2 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according to claim 1, further comprising: 
Takeuchi in view of Gajek and Kfir discloses the above limitations, where Takeuchi further discloses the encrypted secret, however, Takeuchi in view of Gajek and Kfir does not disclose the below limitations. Emphasis in italic.
generating a cryptographic hash output based at least in part on the secret value (Wallrabenstein [0051] “…the server does not store the actual value of a key, secret, or share (e.g., V1 or V2). Instead, the server can be configured to store a resulting value of a function of the key, secret, or share (e.g., f(V1) and f(V2)) rather than the values (V1 and V2) themselves…the server can be configured to store a one-way function of the key, secret, or share f(V) such that it is computationally infeasible to recover V given f(V). For example, f(.) may comprise a cryptographic hash function”); 
generating an attestation that the encrypted secret value and the cryptographic hash output are both determined based at least in part on the secret value (Wallrabenstein discloses [0085] “the verifier can be configured to only store a result of a function executed using the key or secret (e.g., f(V)). In this embodiment, the verifier can be configured to recover the key or secret using the recovered shares received from the device and calculate the one way function of the recovered key or secret. If the result of the one way function matches the stored one way function result, the device can be authenticated.”, where the authentication is an attestation that the system is authenticated); 
wherein the worker computer system is operable to use the attestation to determine whether the encrypted secret value and the cryptographic hash output are based at least in part on a same value (Wallrabenstein discloses [0085] “the verifier can be configured to only store a result of a function executed using the key or secret (e.g., f(V)). In this embodiment, the verifier can be configured to recover the key or secret using the recovered shares received from the device and calculate the one way function of the recovered key or secret. If the result of the one way function matches the stored one way function result, the device can be authenticated.”, where the authentication signal is an attestation that the system/verifier/worker computer system is authentication.) 

Takeuchi in view of Gajek, Kfir and Wallrabenstein do not disclose the below limitations.
providing the cryptographic hash output and the attestation to the worker computer system (Walker [0045] “All sensor log messages can be self-secured, data stamped, and sequenced. In this context, the gateway can serve, simply, as a store-and-forward mechanism. Log messages can further include a crypto-hash of the log message's payload and the secret data of the sensor device. This can secure and make the log message self-verifying, as the corresponding management system can have knowledge of both the secret data and technique used by the attestation device to encrypt the log message, thereby allowing the management system to not only verify integrity of the log message, but also decrypt the contents of the message.”, [0046] “the attestation device 105 can send a log message that includes a hash of its program image and the secret (e.g., 240). Using its knowledge of the initialization package, the management system 120 may verify this hash and ensure that the device is correctly initialized.”, where the message includes hash and secret to attest to and verify the integrity and ensuring device correct initialization).


Regarding claims 16 and 19, claims 16 and 19 are directed to a system and non-transitory computer-readable storage medium, respectively, associated with the method claimed in claim 2. Claims 16 and 19 are similar in scope to claim 2, and are therefore rejected with the same rationale and motivation as claim 2. 

Regarding claim 3. (Original) a Takeuchi in view of Gajek, Kfir, Wallrabenstein and Walker teaches a method according to claim 2, 
Takeuchi in view of Gajek, Kfir disclose the aforementioned limitations, Gajek further discloses Page 14 line 23-29 “we can rely on succinct proof systems, e.g. Ben-Sasson, Eli, Alessandro Chiesa, Eran Tromer, and Madars Virza. "Succinct non-interactive zero knowledge for a van Neumann architecture." In USENIX Security. 2014, and 25 make the proofs short and efficiently verifiable. Putting it all together, we build a computing architecture where the computing or on-board unit is corrupt - and we make no provisions to minimize the threat – and the verifier may attest the computing or application units trustworthiness.”, however, Takeuchi in view of Gajek, Kfir do not explicitly disclose the below limitations.
 discloses wherein the attestation is a zero- knowledge proof and correctness of the zero-knowledge proof is computationally verifiable by the worker computer system (Wallrabenstein [0116] “…the server can require the device to perform a cryptographic operation (e.g., decryption, digital signature generation, zero knowledge proof authentication). ” the serer further verify, for correctness, the zero knowledge proof as disclosed in [0121]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Wallrabenstein to utilize the above feature, with the motivation of securing and enrolling PUF devices, as recognized by (Wallrabenstein Abstract).

Regarding claims 17 and 20, claims 17 and 20 are directed to a system and non-transitory computer-readable storage medium associated with the method claimed in claim 3. Claims 17 and 20 are similar in scope to claim 3, and are therefore rejected with the same rationale and motivation as claim 3. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek, Kfir et. al. (US 20190295182 A1), hereinafter Kfir and Lee et. al. (US 20100272209 A1), hereinafter Lee.

Regarding claim 5 (Original), Takeuchi in view of Gajek and Kfir teaches a method according to claim 4, 
Takeuchi in view of Gajek and Kfir do not disclose the hamming distance.
Lee discloses wherein calculating the second input value comprises calculating a Hamming distance (Lee [0053] “a codeword having a greater minimum hamming distance between codewords generated from variable input data having a prescribed length and a specific block code generation matrix has a better error correction characteristic on a radio channel for input data.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Lee to utilize the above feature, with the motivation of producing better error correction characteristic, as recognized by (Lee [0053]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek, Kfir et. al. (US 20190295182 A1), hereinafter Kfi and Ansari et. al. (US 20170220815 A1), hereinafter Ansari.

Regarding claim 7 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according t claim 1, 
Takeuchi does not disclose the below limitations.
(Kfir discloses [0087] “The global synchronization log may be a blockchain. In this embodiment, the global synchronization log is appended in blocks by nodes according to an agreed protocol. A typical example of a blockchain system is Bitcoin. It is a protocol, a blockchain network, and a unit of account (the cryptocurrency “bitcoin”). It is a globally replicated ledger, where each full node in the network validates transactions and stores a copy of the entire history of the ledger…a blockchain like Bitcoin could still be used to store public data.”, where storing/adding adding transaction records to Bitcoin's public ledger correspond to mining transactions), 
wherein the blockchain transaction comprises: 
information usable to determine the second program (Kfir [0082 discloses determining the command within the transaction and its validity, “The writer node would check that the structure of the core transaction was valid by rerunning the command and matching the resulting events or by checking an attestation or proof of correct execution of the command, the authentication (the signature), and the authorization (that the participant has permission to exercise these choices). If it is valid, a commitment will be persisted in the global synchronization log.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek to incorporate the teaching of Kfir to utilize the above feature, with the motivation of 
Takeuchi in view of Gajek and Kfir do not disclose the below limitations.
Ansari discloses a locking script that encumbers digital assets (Ansari discloses in [0005] and claim 10 the locking script that hinders access to document/digital asset, by a plurality of intended recipients), 
wherein collectively executing the locking script and an unlocking script releases [[the]] encumbrance on the digital assets (Ansari discloses in [0005] and claim 10 the programmatic locking script that hinders access to document/digital asset, by a plurality of intended recipients, where the expectation of the programmatic for a defined time, where after the defined time, the programmatic locking script is lifted to corresponding to unlocking script, accordingly the access to document/digital asset is allowed, i.e. release  encumbrance), 
collectively executing the locking script and the unlocking script comprises verifying two digital signature are of a set of digital signatures comprising: 
a digital signature associated with a computing entity performing the computer- implemented method; a digital signature associated with the worker computer system; and a digital signature associated with the mediator computer system (Ansari [0005] “Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction. The intended recipients of the information may then directly interface with the blockchain at the scheduled time (e.g., that is controlled by the embedded script that is part of a transaction) to access information that has been securely stored thereon.”, [0014] “After completion of the editing process (or if no editing is needed), the document may be finalized and then approved for release by one or more designated approvers. The approvers may cryptographically “approve” the document for release by providing their cryptographic signature to a blockchain transaction.”, where the muli-signatures corresponds to multiple approver  as disclosed in [0037], where plurality of approvers correspond to computing entity performing the computer- implemented method and mediator computer system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Ansari to utilize the above feature, with the motivation of securely releasing time-sensitive information to recipients via a blockchain, as recognized by (Ansari Abstract).

Regarding claim 8 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according t claim 1, 
Takeuchi in view of Gajek and Kfir do not disclose the below limitations.
Ansari discloses wherein execution of the first program transfers control of a digital asset to the worker computer system.  
(Ansari [0005] discloses performing a programmatic script, which holds a document/digital asset from access for a defined time, then allows transfer of document/digital assets to intended participants).
.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek, Kfir et. al. (US 20190295182 A1), hereinafter Kfi, Ansari et. al. (US 20170220815 A1), hereinafter Ansari and Aubertine et. al. (US 20080127067 A1), hereinafter Aubertine.

Regarding claim 9 (Currently Amended), Takeuchi in view of Gajek and Kfir teaches a method according to claim 4, further comprising, 
Takeuchi does not disclose the below limitations
in response to determining that the worker computer system failed to execute the third program using the second input value [within a time threshold] (Gajek Page 10 line 1-2, 5-7 discloses failure to execute correctly since the verification proof failed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi to incorporate the teaching of Gajek to utilize the above feature, with the motivation of ensuring correct 
	Kfir discloses bitcoin where nodes participate in updating blockchain ledger, indicating control of assets. Takeuchi in view of Gajek and Kfir do not explicitly disclose the below limitation
Ansari discloses causing a fourth program to be made available to the blockchain data structure, the fourth program usable to gain control of [[the]] a digital asset (Ansari discloses bockchain program to allow intended participants to gain control of a digital asset, [0005] “The computer system and blockchain are programmed to allow dissemination of the information directly to selected parties at a set scheduled time by using programs or scripts (e.g., sometimes referred to as smart contracts) that have been added to the blockchain according to certain example embodiments. Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Ansari to utilize the above feature, with the motivation of securely releasing time-sensitive information to recipients via a blockchain, as recognized by (Ansari Abstract).
 Takeuchi in view of Gajek, Kfir and Ansari does not the feature of time threshold.
Aubertine discloses failed to execute the program within a time threshold (Aubertine [0007] “the user specifies a threshold value within the time-code function that corresponds to a maximum amount of time allotted for the execution of the block of code.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek, Kfir and Ansari to incorporate the teaching of Aubertine to utilize the above feature, with the motivation of timing the execution of code to facilitate the debugging, as recognized by (Aubertine [0006]).

Regarding claim 11 (Currently Amended), Takeuchi in view of Gajek, Kfir, Ansari and Aubertine a method according t claim 9, further comprising: 
Takeuchi in view of Gajek, Kfir do not disclose the below limitations.
Ansari discloses generating a digital signature; and encoding the digital signature to an unlocking script, wherein the unlocking script further encodes a purported digital signature associated with the worker computer system (Ansari [0005] “Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction. The intended recipients of the information may then directly interface with the blockchain at the scheduled time (e.g., that is controlled by the embedded script that is part of a transaction) to access information that has been securely stored thereon.”, [0014] “After completion of the editing process (or if no editing is needed), the document may be finalized and then approved for release by one or more designated approvers. The approvers may cryptographically “approve” the document for release by providing their cryptographic signature to a blockchain transaction.”, where the muli-signatures corresponds to multiple approvers as disclosed in [0037], where plurality of approvers correspond to computing entity performing the computer- implemented method, worker computer system and mediator computer system, where the embedded scripts is a locking/unlocking script further recited in claim 10 of Ansari, examiner interprets encoding as signatures as part of a script), 
wherein the fourth program comprises a locking script and the unlocking script and execution of the fourth program by one or more nodes of a blockchain network associated with the blockchain data structure comprises determining the digital signature and the purported digital signature are both valid (Ansari [0005] “Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement…Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction. The intended recipients of the information may then directly interface with the blockchain at the scheduled time (e.g., that is controlled by the embedded script that is part of a transaction) to access information that has been securely stored thereon”, [0031] discloses transactions on one or more nodes, where the signatures are verified in order to ensure validation and access to sensitive information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek, Kfir et. al. (US 20190295182 A1), hereinafter Kfi, Ansari et. al. (US 20170220815 A1), hereinafter Ansari, Aubertine et. al. (US 20080127067 A1), hereinafter Aubertine and Pierce et. al. (US 20180039667 A1), hereinafter Pierce.

Regarding claim 10 (Currently Amended), Takeuchi in view of Gajek, Kfir, Ansari and Aubertine teaches a method according to claim 9, 
Takeuchi in view of Gajek, Kfir, Ansari and Aubertine do not disclose the below limitation.
Ansari discloses transaction [0005, 0014] and claim 10 transaction comprising a script/program on a blockchain, rationale and motivation similar to claim 7 applies.  However Takeuchi in view of Gajek, Kfir, Ansari and Aubertine do not disclose the below limitations. 
Pierce discloses wherein the time threshold encodes an earliest time at which a blockchain transaction can be mined to the blockchain data structure (Pierce [0135] “The timing field may use the lock_time field described above, or may be different than the lock_time field. The lock_time field, for transactions transferring funds, designates the soonest time—when the funds in the transaction may be spent.”, where the soonest time for fund in a transaction to be available for spending is when the transaction is validated and mined/added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek, Kfir and Ansari and Aubertine to incorporate the teaching of Pierce to utilize the above feature, with the motivation applying timing rules on transactions and synchronizing transaction, as recognized by (Pierce [0135] and Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160357948 A1), hereinafter Takeuchi in view of Gajek et. al. (WO 2017 /008829 Al), hereinafter Gajek, Kfir et. al. (US 20190295182 A1), hereinafter Kfi, Ansari et. al. (US 20170220815 A1), hereinafter Ansari and Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein.

Regarding claim 12 (Currently Amended), Takeuchi in view of Gajek, Kfir a method according tclaim 1, wherein:  
Kfir discloses in [0080] transactions comprising private/secret data/values. Rationale and motivation in claim 1 applies.
Takeuchi in view of Gajek, Kfir do not disclose the below limitations.
the first program comprises a locking script and an unlocking script, wherein the unlocking script encodes a purported digital signature associated with the worker computer system; and execution of the first program by one or more nodes of a blockchain network associated with the blockchain data structure comprises [purported secret value and] the purported digital signature are both valid (Ansari [0005] “Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement…Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts (i.e. locking script and an unlocking script) that make up a given blockchain transaction. The intended recipients of the information may then directly interface with the blockchain at the scheduled time (e.g., that is controlled by the embedded script that is part of a transaction) to access information that has been securely stored thereon”, [0031] discloses transactions on one or more nodes, e.g. worker computer system, where the signatures are verified in order to ensure validation and access to sensitive information, Claim 10 “wherein the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Ansari to utilize the above feature, with the motivation of securely releasing time-sensitive information to recipients via a blockchain, as recognized by (Ansari Abstract).
Takeuchi in view of Gajek, Kfir and Ansari do not disclose the below limitations.
purported secret value is valid (Wallrabenstein discloses [0085] “the verifier can be configured to only store a result of a function executed using the key or secret (e.g., f(V)). In this embodiment, the verifier can be configured to recover the key or secret using the recovered shares received from the device and calculate the one way function of the recovered key or secret. If the result of the one way function matches the stored one way function result, the device can be authenticated.”, where the authentication is an attestation that the system is authenticated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek, Kfir and Ansari to incorporate the teaching of Wallrabenstein to utilize the above feature, with the motivation of securing and enrolling PUF devices, as recognized by (Wallrabenstein Abstract).

Regarding claim 13 (Currently Amended), Takeuchi in view of Gajek, Kfir, Ansari and Wallrabenstein teaches a method according t claim 12, 
Takeuchi in view of Gajek, Kfir do not disclose the below limitations.
Wallrabenstein discloses wherein [the locking script] comprises [[the]] cryptographic hash output and determining the purported secret value and the purported digital signature are both valid comprises: computing an output of a cryptographic hash algorithm using the purported secret value; and determining the output and the cryptographic hash output match (Wallrabenstein discloses [0085] “the verifier can be configured to only store a result of a function executed using the key or secret (e.g., f(V)). In this embodiment, the verifier can be configured to recover the key or secret using the recovered shares received from the device and calculate the one way function of the recovered key or secret. If the result of the one way function matches the stored one way function result, the device can be authenticated.”, where the authentication signal is an attestation that the system/verifier/worker computer system is authentication.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi in view of Gajek and Kfir to incorporate the teaching of Wallrabenstein to utilize the above feature, with the motivation of securing and enrolling PUF devices, as recognized by (Wallrabenstein Abstract).
	Takeuchi in view of Gajek and Wallrabensteindo not disclose the locking script, however, Ansari discloses locking script, rationale and motivation in claim 12 applies.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US 20160140340 A1) discloses side-channel leakage evaluator and analysis kit, where an application is executed based on public input and secret input.
(US 20170278100 A1) discloses cryptographically assured zero-knowledge cloud service for composable atomic transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497